Title: To James Madison from Andrew Parks, 14 March 1807
From: Parks, Andrew
To: Madison, James



Dr. Sir.
Baltimore 14th. March 1807

The Schooner Three Sisters from Madeira has arrived.  She has two pipes of Wine for you, addressed by Murdoch Yuille Wardrop & Co. to me by the direction of Judge Washington.
I sent you their Letter the other day which came via Norfolk.  Be pleased to direct me in what manner you would wish I should forward you the Wine.  With respectful Compls. to Mrs. Madison I am yr. very Obt. Hle Sert.

Andrw. Parks

